I OaIGINAI.                                           09/27/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 22-0321


                                         DA 22-0321


 ROBERT MANN,
                                                                       SEP 2 7 2022
                                                                     Bovvri Cireenwood
             Petitioner and Appellant,                             Clerk of Supreme Court
                                                                      State of Montana


       v.                                                         ORDER

 STATE OF MONTANA,

             Respondent and Appellee.


      The record was filed for purposes of this appeal on June 30, 2022. Nothing further
was filed, and on August 17, 2022, this Court ordered that Appellant prepare, file, and
serve the opening brief no later than September 19, 2022. Nothing further has been filed.
      IT IS THEREFORE ORDERED that this case is DISMISSED WITH PREJUDICE.
      The Clerk is directed to provide copies of this Order to Robert Mann and to all
counsel of record.
      DATED this         day of September, 2022.




                                                             Chief Justice




                                                                   amt.-IL_
                                                                Justices